DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/21 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 5/13/21. Claims 1, 4 – 14 and 18 have been amended. Claims 2 - 3 and 15 have been cancelled. Claims 21 - 23 have been added. Claims 1, 4 – 14 and 16 – 23 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on  5/13/21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lindsay Volpenhein Cutie on 5/19/21.

The application has been amended as follows: 

In claim 14, line 2, change “providing a treatment”  to  - -  (a) providing a treatment  - - 

In claim 14, line 4, change “sonicating at least”  to  - -  (b) sonicating at least  - - 

In claim 14, line 6, change “formation; and”   to  - -  formation;  - - 

In claim 14, line 7, change “separating at least”  to  - -  (c) separating at least   - - 

In claim 14, last line, change “combination thereof.”   to  
- -  combination thereof; and 
(d) after septs (b) and (c), introducing the treatment fluid into at least a portion of the subterranean formation.   - - 

In claim 18, lines 1 - 4, change “A method comprising: providing a treatment fluid comprising a base fluid and a polymer, wherein the treatment fluid was used to treat at least a portion of a subterranean formation; wherein the polymer is selected from the group consisting of guar,”  to   - -   The method of claim 1, wherein the  polymer is selected from the group consisting of: guar,  - - 

In claim 18, last 3 lines, change “thereof; and sonicating at least a portion of the treatment fluid using a sonication technique, wherein the portion of the treatment fluid being sonicated does not comprise ozone.”   to  - -   thereof.  - - 

Cancel claims 19 – 20 without prejudice.


REASONS FOR ALLOWANCE
Claims 1, 4 – 14, 16 – 18 and 21 - 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of DEVILLE et al (US 2014/0262228).  
DEVILLE discloses a method comprising sonicating the treatment fluid of a subterranean formation, wherein the treatment fluid comprises a base fluid, solids, and a polymer and wherein the sonication reduces the viscosity of the fluid;  separating and removing the solids after the sonication.
DEVILLE fails to teach that the sonicating is performed on the fluid being outside the wellbore penetrating the subterranean formation; and fails to teach to introduce the reclaimed treatment fluid comprising the broken polymer/lower viscosity into a second subterranean formation.

The closest prior art of record fails to teach or render obvious the claimed method comprising providing a spent treatment fluid comprising  brine, solids, and a first polymer, wherein the spent treatment fluid was used to treat at least a portion of a first subterranean formation; sonicating the spent treatment fluid to at least partially break the first polymer thereby reducing the viscosity of the fluid, wherein the sonicating is performed outside of a wellbore penetrating the first subterranean formation; separating the solids from the fluid; wherein the spent treatment fluid becomes a reclaimed treatment fluid comprising the broken first polymer; and introducing the reclaimed treatment fluid comprising the broken first polymer into a second subterranean formation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765